 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. GRADFORD,                           Case No. 1:19-cv-01783-NONE-SKO (PC)

12                       Plaintiff,                  ORDER DENYING MOTION TO
                                                     VACATE VOLUNTARY DISMISSAL
13           v.                                      AND SETTLEMENT AGREEMENT IN
                                                     CASE NO. 1:17-CV-00201-DAD-GSA AND
14    TIEXIERA; MCCARTHY,                            CONSOLIDATE ACTION WITH CASE
                                                     NO. 1:17-CV-01248-DAD-GSA
15                       Defendants.
                                                     (Doc. 12)
16

17          Before the Court is a document titled, “Plaintiff’s request [to] reset settlement conference,

18   also all cases moved to related case 1:17-cv-01248-DAD-GSA.” (Doc. 12.) In the document,

19   Plaintiff states, “[t]his is the exact same case that was filed with the courts in … 2017 …. case

20   number … 1:17-cv-00201-DAD-GSA.” (Id.) In the latter case, Plaintiff and Defendants reached a

21   settlement and filed a join stipulation for dismissal on May 7, 2019. See Gradford v. Tiexiera, et

22   al., No. 1:17-cv-00201-DAD-GSA (Doc. 87). Plaintiff seeks to “void” the settlement agreement

23   in that case, “reset” a settlement conference, and join the case and the present action with Case

24   No. 1:17-cv-01248-DAD-GSA. (See Doc. 12.) The Court construes Plaintiff’s filing as a motion

25   to (1) vacate the settlement agreement and voluntary dismissal in Gradford v. Tiexiera, et al., No.

26   1:17-cv-00201-DAD-GSA, pursuant to Federal Rule of Civil Procedure 60, and (2) consolidate

27   this action with Gradford v. Flores, et al., No. 1:17-cv-01248-DAD-GSA, currently pending

28   before the court, pursuant to Rule 42.
 1            The Court DENIES Plaintiff’s motion (Doc. 12). If Plaintiff seeks to vacate the voluntary

 2   dismissal in Case No. 1:17-cv-00201-DAD-GSA, he must file a motion seeking relief in that case,

 3   not initiate a new, identical case. In addition, the Court has issued findings and recommendations

 4   to dismiss this action because it is barred by the statute of limitations. (Doc. 11.) The Court will

 5   not consolidate this case with a pending case when it should instead be dismissed as time-barred

 6   and duplicative. See Cato v. United States, 70 F.3d 1103, 1105 (9th Cir. 1995) (court may dismiss

 7   “under § 1915(d) a complaint ‘that merely repeats pending or previously litigated claims’”)

 8   (citations omitted).

 9
     IT IS SO ORDERED.
10

11   Dated:     March 9, 2020                                      /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
